        Case 7:20-cv-00011 Document 1 Filed on 01/16/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-011
                                       §
 6.281 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; RUMALDA V. GOMEZ,           §
 ET AL.                                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
                                          ROE Complaint
      Case 7:20-cv-00011 Document 1 Filed on 01/16/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3458120
                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov


                                             Page 2 of 2
                                         ROE Complaint
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 1 of 16




  SCHEDULE
     A
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 2 of 16
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 3 of 16




  SCHEDULE
      B
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 4 of 16
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 5 of 16




  SCHEDULE
     C
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 6 of 16
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 7 of 16




  SCHEDULE
      D
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 8 of 16
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 9 of 16




   SCHEDULE
       E
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 10 of 16
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 11 of 16




    SCHEDULE
        F
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 12 of 16
Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 13 of 16




     SCHEDULE
        G
    Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 14 of 16




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                               Reference

 Rumalda V. Gomez                               Affidavit of Heirship, Document #:
 4 1 Box 33B                                    252110, Recorded December 9, 2005,
 Rio Grande City, TX 78582                      Official Records of Starr County

 Miguel Villarreal                              Affidavit of Heirship, Document #:
 142 Guerra Garza Rd.                           252110, Recorded December 9, 2005,
 Rio Grande City, TX 78582                      Official Records of Starr County

 Guadalupe G. Villarreal                        Affidavit of Heirship, Document #:
 Address Unknown                                252110, Recorded December 9, 2005,
                                                Official Records of Starr County

 Jose I. Villarreal                             Affidavit of Heirship, Document #:
 8503 Honora Ave.                               252110, Recorded December 9, 2005,
 San Antonio, TX 78221                          Official Records of Starr County

 Noe Villarreal                                 Affidavit of Heirship, Document #:
 3501 Dublin Trail                              252110, Recorded December 9, 2005,
 Mesquite, TX 75149                             Official Records of Starr County

 Santa Irene Alvarez                            Affidavit of Heirship, Document #:
 126 Oregon St.                                 252110, Recorded December 9, 2005,
 Harlingen, TX 78552                            Official Records of Starr County

 Fidel Alvarez                                  Affidavit of Heirship, Document #:
 1217 E. Santa Gertrudis St.                    252110, Recorded December 9, 2005,
 Kingsville, TX 78363                           Official Records of Starr County

 Iris Lopez a/k/a Iris Garza                    Est. of Lydia Alvarez Lopez via Affidavit
 41907 County Rd. 28                            of Heirship, Document #: 252110,
 Sauk Centre, MN 56378                          Recorded December 9, 2005, Official
                                                Records of Starr County
  Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 15 of 16



Est. of David Dawayne Lopez         Est. of Delia A. Lopez via Affidavit of
                                    Heirship, Document #: 252110, Recorded
                                    December 9, 2005, Official Records of
                                    Starr County

Reynaldo Lopez                      Est. of Delia A. Lopez via Affidavit of
1638 N. 214th Avenue                Heirship, Document #: 252110, Recorded
Buckeye, AZ 85396                   December 9, 2005, Official Records of
                                    Starr County

Est. of Exiquio Lopez, Jr.          Est. of Delia A. Lopez via Affidavit of
                                    Heirship, Document #: 252110, Recorded
                                    December 9, 2005, Official Records of
                                    Starr County

Leticia L. Cruz                     Est. of Delia A. Lopez via Affidavit of
218 N. San Julian Rd.               Heirship, Document #: 252110, Recorded
Roma, TX 78584                      December 9, 2005, Official Records of
                                    Starr County

Elodia Saldivar Alvarez             Est. of Reynaldo Alvarez via Affidavit of
370 N. Robert Lee Ave.              Heirship, Document #: 252110, Recorded
Roma, TX 78584                      December 9, 2005, Official Records of
                                    Starr County

Jose Antonio Alvarez                Est. of Reynaldo Alvarez via Affidavit of
2560 Sable Palm Dr.                 Heirship, Document #: 252110, Recorded
Rio Grande City, TX 78582           December 9, 2005, Official Records of
                                    Starr County

Reynaldo Alvarez, Jr.               Est. of Reynaldo Alvarez via Affidavit of
P.O. Box 1227                       Heirship, Document #: 252110, Recorded
Roma, TX 78584                      December 9, 2005, Official Records of
                                    Starr County

Norma Ruth Ozuna                    Est. of Reynaldo Alvarez via Affidavit of
347 Oak St.                         Heirship, Document #: 252110, Recorded
Rio Grande City, TX 78582           December 9, 2005, Official Records of
                                    Starr County

Sandra A. Suarez                    Est. of Reynaldo Alvarez via Affidavit of
9 Los Suarez St.                    Heirship, Document #: 252110, Recorded
Rio Grande City, TX 78582           December 9, 2005, Official Records of
                                    Starr County
  Case 7:20-cv-00011 Document 1-1 Filed on 01/16/20 in TXSD Page 16 of 16



Maricruz A. Zarate                  Est. of Reynaldo Alvarez via Affidavit of
7586 Goodwin Rd.                    Heirship, Document #: 252110, Recorded
Everson WA 98247                    December 9, 2005, Official Records of
                                    Starr County

Leonel Romeo Alvarez                Affidavit of Heirship, Document #: 2005-
118 La Rosita Dr.                   252110, Recorded December 9, 2005,
Rio Grande City, TX 78582           Official Records of Starr County

Rosa Maria A. Caraveo               Affidavit of Heirship, Document #:
126 Oregon St.                      252110, Recorded December 9, 2005,
Harlingen, TX 78552                 Official Records of Starr County
Case 7:20-cv-00011 Document 1-2 Filed on 01/16/20 in TXSD Page 1 of 1
